DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 11/30/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The final rejection of claims 1-16 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giannoukos (US 20200155840), cited previously.
Regarding claim 1, Giannoukos discloses activating a lingual muscle of a subject (Section 0230, stimulate the submental area (tongue muscles, hypoglossal nerves) to 
Concerning claim 2, Giannoukos discloses providing a subject input device; wherein the provided subject input device is operable to store subject input values from the subject (Section 0108, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device).
With respect to claim 3, Giannoukos discloses the provided subject sensor is operable to transmit the subject input values (Section 0108, wireless communication to 
Regarding claim 4, Giannoukos discloses the subject input values includes at least one of a breath rate of the subject, an oxygenation of at least a portion of the subject, or combinations thereof (Page 18, column 1-2 claim 34).
Concerning claim 5, Giannoukos discloses determining a treatment efficacy as either (i) proper when the subject stimulation parameter are within a threshold of the recalled first parameter or (ii) improper when the subject stimulation parameter are outside a threshold of the recalled first parameter; and outputting the determined treatment efficacy (Page 18, column 1-2 claim 34).
With respect to claim 6, Giannoukos discloses altering a stimulation of the subject when the outputted determined treatment efficacy value is less than a threshold (Page 18, column 1-2 claim 34).
Regarding claim 7, Giannoukos discloses altering a stimulation of the subject further comprises: recalling a second stimulation parameter (Page 18, column 1-2 claim 34).
Concerning claim 8, Giannoukos discloses after altering the stimulation of the subject: comparing the subject input values to the second recalled stimulation parameter; determining a second treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled second stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled second stimulation parameter; and outputting the determined second treatment efficacy (Page 18, column 1-2 claim 34).

Regarding claim 10, Giannoukos discloses a memory system configured to store at least a first stimulation parameter and a second stimulation parameter (section 0111, framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication); at least one of a subject sensor or a subject input device, both configured to transmit a subject input value (Fig. 1, section 0105, This allows a user to select one or more sensors 20 and allow connection to the predefined operative framework); a processor system configured to execute instructions to: recall a predetermined subject input value related to the first stimulation parameter; receive the subject input value; compare the recalled predetermined subject input value and the received subject input value; and determine 
Concerning claim 11, Giannoukos discloses a stimulation system including the processor system; and a first lead end and a second lead end configured to provide stimulation to the subject; wherein stimulation is operable to be provided to the subject according to at least the first stimulation parameter or the second stimulation parameter (section 0261, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator).
With respect to claim 12, Giannoukos discloses the stimulation system further includes a memory system (section 0111, framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication).
Regarding claim 13, Giannoukos discloses the stimulation system is implantable in the subject (section 0261, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator).
Concerning claim 14, Giannoukos discloses the first lead end includes a first electrode configured to be placed in the lingual muscle; wherein the second lead end includes a second electrode configured to be placed in the lingual muscle contralateral relative to the first electrode (section 0263, effective synergistic action on the tongue muscles and thereby improved breathing. TENS unit is designed to provide 
With respect to claim 15, Giannoukos discloses determine a treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled first stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled first stimulation parameter; and outputting the determined treatment efficacy (Page 18, column 1-2 claim 34).
Regarding claim 16, Giannoukos discloses the processor system is configured to execute further instructions to alter a stimulation of the subject based on the second stimulation parameter (Fig. 19, section 0285-0286, adjusted stimulation option category; Adjusting form of stimulation from a stimulation in the Stimulation option category).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Examiner finds that the comparison of the recalled selected predetermined input values 15 (Fig. 14, section 0106, redefined operative framework which is operatively connected to the selected one or more of the sensors and to the selected one or more of the external stimulators and requires instructions on how to detect characteristics of the particular user using the particular sensor for the particular characteristics relevant to the breathing disorder. In effect, the sensors themselves do not need to be particularly pre-programmed and specialized for the purpose but can be smart devices that are set-up by the predefined operative framework) and the received subject input values 201 (Fig. 14, section 0105, first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792